DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on July 06, 2022. Claims 1, 4-10, 14, 17-28 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed July 06, 2022 have been fully considered but they are not persuasive.
	The argument features nowhere does Gupta disclose stopping or preventing any VoWiFi emergency calls.
	The examiner respectfully disagrees and asserts that Gupta discloses roaming scenario rules that apply when a UE roams to a VPLMN (par. 42, lines 7-12). These rules indicate that the UE should connect to a VPLMN, not HPLMN, when roaming (par. 44, lines 1-4, 7-11). These rules apply to VoWiFi (par. 94, lines 3-11) and emergency services/calls (par. 63, lines 1-4). Therefore, using the broadest reasonable interpretation, this would mean stopping or preventing VoWiFi emergency calls related to the HPLMN based on the roaming rules configured for the UE. The applicant will need to further amend the independent claims to clearly indicate the patentable subject matter.
	In addition, the preamble of the independent claims refer to a “terminal device” while the body of the independent claims refer to a “UE.” Is the applicant referring to the same or different devices? Who is initiating the VoWiFi emergency call? Who is stopping the VoWiFi emergency call? This is also not clear and will need to be amended to further indicate the patentable subject matter.
In view of the above, the rejection using Albasheir, Rusell, Kim and Gupta is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 14, 17-20, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Albasheir (U.S. Patent Application Number: 2019/0159160) in view Russell et al. (U.S. Patent Application Number: 2019/0044980) in view Kim et al. (U.S. Patent Application Number: 2010/0167755) in view Gupta (U.S. Patent Application Number: 2018/0091967).
Consider claim 1; Albasheir discloses a method for making an emergency call, applied to a terminal device, the method comprising: 
determining, based on the location information (par. 29, lines 4-9; par. 40, 41), whether the UE is located in a home country of a home public land mobile network (HPLMN) of the UE [the UE uses other UEs that are attached to HPLMN to determine that it is also located within the HPLMN (par. 32, lines 1-10; par. 39, lines 4-14; par. 43, lines 5-11)]; and initiating a voice over WiFi (VoWiFi) emergency call (par. 42). Albasheir discloses the claimed invention except:
in response to the UE being located in the home country of the HPLMN and; a predetermined condition being satisfied, initiating a voice over WiFi (VoWiFi) emergency call by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN, wherein the predetermined condition comprises: the UE has completed IMS registration, and a public land mobile network (PLMN} on which the UE camps comprises no emergency APN.
In an analogous art Russell discloses in response to the UE being located in the home country of the HPLMN (par. 176, lines 1-4) and a predetermined condition being satisfied (par. 47, lines 1-3; par. 50-55), initiating a voice over WiFi (VoWiFi) call (par. 60) by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN (par. 63, line 1; par. 173), wherein the predetermined condition comprises: the UE has completed IMS registration (par. 47, lines 1-3; par. 50-55), and a public land mobile network (PLMN) on which the UE camps comprises no emergency APN (par. 173; par. 176, lines 1-4).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.
Albasheir and Russell disclose the claimed invention except: obtaining location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE.
In an analogous art Kim discloses that it is well known in the field of art to obtain location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE (par. 45, lines 22-25; par. 47, lines 1-27).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir and Russell by including MCC, as taught by Kim, for the purpose of enhancing a user’s experience in a communication network.
Albasheir discloses it is known in the field of art to make VoWiFi emergency calls (par. 26). Russell discloses it is known in the field of art to initiate VoWiFi calls by using the IMS APN of the HPLMN (par. 60; par. 63, line 1; par. 173). Albasheir, Russell, and Kim disclose the claimed invention except: in response to the UE not being located in the home country of the HPLMN and being in a roaming state by camping on a visited public land mobile network (VPLMN) in a foreign country without any emergency APN, stopping any VoWiFi emergency call initiated by the HPLMN.
In an analogous art Gupta discloses in response to the UE not being located in the home country of the HPLMN and being in a roaming state by camping on a visited public land mobile network (VPLMN) in a foreign country without any emergency APN (par. 35, lines 1-4), stopping any VoWiFi emergency call initiated by the HPLMN [based on a roaming agreement (par. 94, lines 3-11)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim by including the ability to stop calls, as taught by Gupta, for the purpose of managing communication in a data network.
Consider claim 4, as applied in claim 1; Russell discloses detecting whether the UE has completed the IMS registration (par. 50-55); in response to the UE having completed the IMS registration (par. 50-55), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 47, lines 1-3; par. 173; par. 176, lines 1-4); and in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), obtaining the location information of the UE (par. 76).
Consider claim 5, as applied in claim 1; Russell discloses detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55); and in response to the UE has completed the IMS registration (par. 50-55), obtaining the location information of the UE (par. 76).
Consider claim 6, as applied in claim 1; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN (par. 57, lines 4-5); in response to the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); and in response to no emergency APN is-being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55).
Consider claim 7, as applied in claim 1; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); in response to the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether the UE has completed the IMS registration (par. 50-55); and in response to the UE having completed the IMS registration (par. 50-55), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4).
Consider claim 8, as applied in claim 1; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); detecting whether the UE has completed the IMS registration (par. 50-55); and detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4).
Consider claim 14; Albasheir discloses a terminal device, comprising: 
a processor (par. 103); and 
a non-transitory storage medium (par. 105), wherein the non-transitory storage medium stores an instruction (par. 105), and the instruction enables the terminal device to perform operations including:
determining, based on the location information (par. 29, lines 4-9; par. 40, 41), whether the UE is located in a home country of a home public land mobile network (HPLMN) of the UE [the UE uses other UEs that are attached to HPLMN to determine that it is also located within the HPLMN (par. 32, lines 1-10; par. 39, lines 4-14; par. 43, lines 5-11)]; and initiating a voice over WiFi (VoWiFi) emergency call (par. 42). Albasheir discloses the claimed invention except:
in response to the UE being located in the home country of the HPLMN, and in response to a predetermined condition being satisfied, initiating a voice over WiFi (VoWiFi) emergency call by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN, wherein the predetermined condition comprises: the UE has completed IMS registration, and a public land mobile network (PLMN} on which the UE camps comprises no emergency APN.
In an analogous art Russell discloses when the UE is located in the home country of the HPLMN (par. 176, lines 1-4) and if a predetermined condition being satisfied (par. 47, lines 1-3; par. 50-55), initiating a voice over WiFi (VoWiFi) call (par. 60) by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN (par. 63, line 1; par. 173), wherein the predetermined condition comprises: the UE has completed IMS registration (par. 47, lines 1-3; par. 50-55), and a public land mobile network (PLMN) on which the UE camps comprises no emergency APN (par. 173; par. 176, lines 1-4).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.
Albasheir and Russell disclose the claimed invention except: obtaining location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE.
In an analogous art Kim discloses that it is well known in the field of art to obtain location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE (par. 45, lines 22-25; par. 47, lines 1-27).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir and Russell by including MCC, as taught by Kim, for the purpose of enhancing a user’s experience in a communication network.
Albasheir discloses it is known in the field of art to make VoWiFi emergency calls (par. 26). Russell discloses it is known in the field of art to initiate VoWiFi calls by using the IMS APN of the HPLMN (par. 60; par. 63, line 1; par. 173). Albasheir, Russell, and Kim disclose the claimed invention except: in response to the UE not being located in the home country of the HPLMN and being in a roaming state by camping on a visited public land mobile network (VPLMN) in a foreign country without any emergency APN, stopping any VoWiFi emergency call initiated by the HPLMN.
In an analogous art Gupta discloses in response to the UE not being located in the home country of the HPLMN and being in a roaming state by camping on a visited public land mobile network (VPLMN) in a foreign country without any emergency APN (par. 35, lines 1-4), stopping any VoWiFi emergency call initiated by the HPLMN [based on a roaming agreement (par. 94, lines 3-11)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim by including the ability to stop calls, as taught by Gupta, for the purpose of managing communication in a data network.
Consider claim 17, as applied in claim 14; Russell discloses detecting whether the UE has completed the IMS registration (par. 50-55); in response to the UE having completed the IMS registration (par. 50-55), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 47, lines 1-3; par. 173; par. 176, lines 1-4); and in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), obtaining the location information of the UE (par. 76).
Consider claim 18, as applied in claim 14; Russell discloses detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55); and in response to the UE having completed the IMS registration (par. 50-55), obtaining the location information of the UE (par. 76).
Consider claim 19, as applied in claim 14; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN (par. 57, lines 4-5); in response the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); and in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55).
Consider claim 20, as applied in claim 14; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); detecting whether the UE has completed the IMS registration (par. 50-55); and detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4).
Consider claim 23; Albasheir discloses a non-transitory computer-readable storage medium, comprising an instruction (par. 105), which when executed by a processor of a computer (par. 105), causes the computer to perform operations including:
determining, based on the location information (par. 29, lines 4-9; par. 40, 41), whether the UE is located in a home country of a home public land mobile network (HPLMN) of the UE [the UE uses other UEs that are attached to HPLMN to determine that it is also located within the HPLMN (par. 32, lines 1-10; par. 39, lines 4-14; par. 43, lines 5-11)]; and initiating a voice over WiFi (VoWiFi) emergency call (par. 42). Albasheir discloses the claimed invention except:
in response to the UE being located in the home country of the HPLMN, and in response to a predetermined condition being satisfied, initiating a voice over WiFi (VoWiFi) emergency call by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN, wherein the predetermined condition comprises: the UE has completed IMS registration, and a public land mobile network (PLMN} on which the UE camps comprises no emergency APN.
In an analogous art Russell discloses when the UE is located in the home country of the HPLMN (par. 176, lines 1-4) and if a predetermined condition being satisfied (par. 47, lines 1-3; par. 50-55), initiating a voice over WiFi (VoWiFi) call (par. 60) by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN (par. 63, line 1; par. 173), wherein the predetermined condition comprises: the UE has completed IMS registration (par. 47, lines 1-3; par. 50-55), and a public land mobile network (PLMN) on which the UE camps comprises no emergency APN (par. 173; par. 176, lines 1-4).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.
Albasheir and Russell disclose the claimed invention except: obtaining location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE.
In an analogous art Kim discloses that it is well known in the field of art to obtain location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE (par. 45, lines 22-25; par. 47, lines 1-27).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir and Russell by including MCC, as taught by Kim, for the purpose of enhancing a user’s experience in a communication network.
Albasheir discloses it is known in the field of art to make VoWiFi emergency calls (par. 26). Russell discloses it is known in the field of art to initiate VoWiFi calls by using the IMS APN of the HPLMN (par. 60; par. 63, line 1; par. 173). Albasheir, Russell, and Kim disclose the claimed invention except: in response to the UE not being located in the home country of the HPLMN and being in a roaming state by camping on a visited public land mobile network (VPLMN) in a foreign country without any emergency APN, stopping any VoWiFi emergency call initiated by the HPLMN.
In an analogous art Gupta discloses in response to the UE not being located in the home country of the HPLMN and being in a roaming state by camping on a visited public land mobile network (VPLMN) in a foreign country without any emergency APN (par. 35, lines 1-4), stopping any VoWiFi emergency call initiated by the HPLMN [based on a roaming agreement (par. 94, lines 3-11)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim by including the ability to stop calls, as taught by Gupta, for the purpose of managing communication in a data network.
Consider claim 24, as applied in claim 23; Russell discloses detecting whether the UE has completed the IMS registration (par. 50-55); in response to the UE having completed the IMS registration (par. 50-55), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 47, lines 1-3; par. 173; par. 176, lines 1-4); and in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), obtaining the location information of the UE (par. 76).
Consider claim 25, as applied in claim 23; Russell discloses detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55); and in response to the UE has completed the IMS registration (par. 50-55), obtaining the location information of the UE (par. 76).
Consider claim 26, as applied in claim 23; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN (par. 57, lines 4-5); in response to the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); and in response to no emergency APN is-being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55).
Consider claim 27, as applied in claim 23; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); detecting whether the UE has completed the IMS registration (par. 50-55); and detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4).
Consider claim 28, as applied in claim 1; Albasheir discloses it is well known in the field of art to make VoWiFi emergency calls (par. 26). However, Albasheir does not disclose in response to the UE being located in the home country of the HPLMN and in response to a second predetermined condition being satisfied, initiating a VoWiFi call by Page 7 of 11using an IMS APN of the HPLMN, wherein the second predetermined condition comprises: the UE has completed IMS registration, and the VPLMN comprises no emergency APN. 
In an analogous art Russell discloses in response to the UE being located in the home country of the HPLMN (par. 176, lines 1-4) and in response to a second predetermined condition being satisfied (par. 47, lines 1-3; par. 173, lines 1-9), initiating a VoWiFi call by Page 7 of 11using an IMS APN of the HPLMN (par. 59; par. 63, line 1; par. 173; par. 176, lines 1-4), wherein the second predetermined condition comprises: the UE has completed IMS registration (par. 47, lines 1-3), and the VPLMN comprises no emergency APN (par. 173, lines 1-9).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.

Claims 9, 10, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Albasheir (U.S. Patent Application Number: 2019/0159160) in view Russell et al. (U.S. Patent Application Number: 2019/0044980) in view Kim et al. (U.S. Patent Application Number: 2010/0167755) in view Gupta (U.S. Patent Application Number: 2018/0091967) in view Mufti et al. (U.S. Patent Application Number: 2016/0142447).
Consider claim 9, as applied in claim 1; Albasheir, Russell, Kim, and Gupta disclose the claimed invention except: obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails [e.g. based on movement and measurement (par. 16, 30; par. 51, lines 3-7; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim, and Gupta by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 10, as applied in claim 1; Russell discloses initiating a VoWiFi emergency call by using the IMS APN of the HPLMN (par. 60; par. 61, line 1; par. 173; par. 176, lines 1-4). Albasheir, Russell, Kim, and Gupta disclose the claimed invention except: initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails [e.g. based on handover to VoWiFi (par. 16, 30; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim, and Gupta by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 21, as applied in claim 14; Albasheir, Russell, Kim, and Gupta disclose the claimed invention except: obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails [e.g. based on movement and measurement (par. 16, 30; par. 51, lines 3-7; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim, and Gupta by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 22, as applied in claim 14; Russell discloses initiating a VoWiFi emergency call by using the IMS APN of the HPLMN (par. 60; par. 61, line 1; par. 173; par. 176, lines 1-4). Albasheir, Russell, Kim, and Gupta disclose the claimed invention except: initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails [e.g. based on handover to VoWiFi (par. 16, 30; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Gupta’s invention to provide selectable preferences for connectivity in roaming scenarios. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, Kim, and Gupta by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646